Title: To Thomas Jefferson from John Mitchell, 9 March 1801
From: Mitchell, John
To: Jefferson, Thomas



Sire
Geo. Town 9th March 1801

I find the late President has not appointed a Collector to the Port of Geo. Town, I Respectfully Solicite that office; in this Extraordinary applacation I am unfortunatly Situated, in not having the Honour of the least Personal Acquantance with you, And Mr Mason being absent, who I am confident, would Render me every assistance in his power Consistent with a man of Honour, to get the Appointment
Permit a Compatriot who Served our Common country from the very begining to the End of the Revulution, A Captain in the Navy, to Request the favour of you not to fill the Appointment, Untill he has time to apply, to Some of those who laboured in the great and good Cause with him, for Recommendations, viz Genr. Smith, Colo. Stone, Colo. Forrest, Colo. Howard, and the merchants of this place, with Reall Respect
I am Sire Your Humble Servt.

John Mitchell

